Citation Nr: 0925336	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-10 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of he 
Baltimore, Maryland, Department o Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and awarded a 30 percent rating, effective July 2004. 
The Veteran appealed the 30 percent rating for PTSD and the 
current appeal ensued. 

In March 2008, the Board denied an initial 30 percent rating 
for PTSD. In November 2008, the United States Court of 
Appeals for Veterans Claims (CAVC) issued an Order vacating 
the Board's March 2008 decision in response to a November 
2008 Joint Motion by the Secretary of Veterans Affairs and 
the Veteran (Joint Motion). The claim was remanded to the 
Board for action consistent with the CAVC's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for an examination to 
determine the severity of his service-connected PTSD. 

The Veteran indicated in an April 2006 statement to VA that 
his PTSD condition was more severe than the 30 percent rating 
reflected. He related that he had sleep impairment, episodes 
of mood disorder that involved periods of social withdrawal, 
frequent panic attacks, severe memory impairment, and 
nightmares two to three times per week. In determining the 
level of disability caused by his PTSD, the RO relied on the 
results of a January 2005 VA examination report.  
The Veteran's April 2006 description of his symptoms inferred 
a worsening of his symptoms. Given the terms of the remand, 
the Veteran must be afforded an updated VA examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). The VA's duty to assist requires a 
"thorough and contemporaneous" medical examination. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran 
has received any VA, non- VA, or other 
relevant medical treatment for his PTSD 
that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO should then 
obtain these records and associate them 
with the claims folder.

2. Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO will afford the Veteran 
a comprehensive psychiatric VA 
examination. The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected PTSD in accordance with rating 
considerations as established by VA's 
Schedule for Rating disabilities.

In addition to reporting on the severity 
of the Veteran's disorder, the claims 
folder, including all medical records, 
and a copy of this remand, will be 
reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed. 

3. The Veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following such development, the RO 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 If any such action 
does not resolve the claim, the RO shall 
issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





